Citation Nr: 0614971	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-29 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than October 10, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Portland, 
Oregon Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, with an effective date of 
October 10, 2000.

In the veteran's notice of disagreement with the February 
2002 rating decision, he also expressed disagreement with the 
continuation of a 30 percent disability rating for a lumbar 
spine disability.  In an August 2003 rating decision, the RO 
increased the rating for the lumbar spine disability to 50 
percent.  An August 2003 statement of the case addressed the 
issues of the effective date for service connection for PTSD, 
and the rating for the lumbar spine disability.

In October 2003, the veteran expressed his continued 
disagreement with the effective date for service connection 
for PTSD, and he raised a question regarding the rating 
assigned for his service-connected diabetes mellitus.  He 
wrote that he was satisfied with the rest of his evaluation 
at that time.  As the veteran did not communicate a 
substantive appeal with respect to the rating for his lumbar 
spine disability, and as he indicated that he was satisfied 
with his evaluation as to conditions other than PTSD and 
diabetes, it appears that he does not intend to perfect and 
pursue an appeal with respect to the lumbar spine rating.  
The Board concludes that the rating of the lumbar spine 
disability is not before the Board on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In a final October 1986 decision, the Board denied 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.

3.  On October 10, 2000, the RO received the veteran's 
request to reopen a claim for service connection for PTSD.


CONCLUSION OF LAW

VA may not assign an effective date earlier than October 10, 
2000, for the grant of service connection for the veteran's 
PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 
20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in January and June 2001, the RO issued the 
veteran VCAA notices.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate his claims for service connection for PTSD and 
other disorders.  Those notices did not inform the veteran of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The highest possible rating is in effect for the 
veteran's PTSD, and he has not appealed that rating.  The 
Board finds herein that an earlier effective date cannot be 
granted.  In an earlier final decision, the Board denied 
service connection for PTSD.  Service connection for PTSD may 
not be established prior to the receipt of the request to 
reopen the previous final decision.  As the Board cannot 
decide differently under the law, the lack of notice to the 
veteran of the law governing the establishment of an 
effective date for service connection did not prejudice the 
veteran.

VA has conducted all appropriate development of relevant 
evidence on the effective date issue, and has secured all 
available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claim.

Effective Date for Service Connection for PTSD

The veteran filed a claim in December 1984 for service 
connection and compensation for psychiatric complaints 
including delayed stress, nervousness, irritability, and 
sleeplessness.  On VA psychiatric examination in March 1985, 
the examiner diagnosed a sleep disorder secondary to chronic 
pain, producing irritability and mild depression.  In a May 
1985 rating decision, the RO denied service connection for a 
sleep disorder and for PTSD.  The veteran appealed that 
rating decision.  In an October 1986 decision, the Board 
denied service connection for a chronic acquired psychiatric 
disability, to include PTSD.

Decisions of the Board are final.  38 C.F.R. § 20.1100 
(2005).  A final Board decision on a claim that has been 
denied shall be reopened if new and material evidence with 
respect to that claim is presented or secured.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).

In 2000, the veteran requested to reopen a claim for service 
connection for PTSD.  The veteran's statement is stamped as 
received by the RO on October 10, 2000.  Evidence was added 
to the claims file, including psychiatric findings that the 
veteran had PTSD.  In a February 2002 rating decision, the RO 
reopened the claim, based on the receipt of new and material 
evidence, and granted service connection for PTSD.  The RO 
established an effective date of October 10, 2000, for the 
grant of service connection.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If the claim is received 
within one year from the date of separation from service, the 
date of separation will be the date of the award.  
38 U.S.C.A. § 5110(b)(1).

When a claim for service connection is denied and the denial 
becomes final, and that claim is later reopened and granted, 
the effective date of the grant of service connection is the 
date of the receipt of the application to reopen the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(ii) (2005).

The RO granted service connection for the veteran's PTSD 
after reopening a finally denied claim due to the receipt of 
new and material evidence.  The effective date of the grant 
of service connection can be no earlier than the date VA 
received the veteran's request to reopen the claim.  Under 
the regulations governing effective dates, the effective date 
for the grant of service connection for the veteran's PTSD 
can be no earlier than the date currently assigned, October 
10, 2000.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than October 10, 
2000, for the grant of service connection for PTSD is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


